

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 
ASSET PURCHASE AGREEMENT
 
BETWEEN
 
US BIODEFENSE, INC.
 
AND
 
FTS GROUP, INC.
 
 
Dated as of March 19, 2008 and Closed April 4, 2008



 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement, dated as of March 19, 2008, (this "Agreement"),
by and between US BIODEFENSE, INC, a Utah corporation ("Buyer"), and FTS GROUP,
INC., a Nevada Corporation ("Seller").
 
WHEREAS, Seller is engaged in the business of operating an acquisition and
development company focused on acquiring, developing and investing in businesses
and viable business ventures to create, capture and maximize the value of its
assets for its company and stockholders, including its wholly-owned subsidiary,
Elysium Internet, Inc. (the "Business"); and
 
WHEREAS, upon the terms and subject to the conditions set forth herein, Buyer
desires to purchase and assume from Seller, and Seller desires to sell,
transfer, assign, convey and deliver to Buyer, the assets of Elysium Internet,
Inc.,(the “Acquired Assets”) together with certain obligations and liabilities
of Seller relating to Acquired Assets (“Assumed Liabilities”); and
 
WHEREAS, The Board of Directors of each of Buyer and Seller, respectively,
believe the acquisition is in the best interests of such company and its
respective stockholders and, in furtherance thereof, have approved this
Agreement and the transactions contemplated thereby.
 
NOW, THEREFORE, in consideration of the covenants, representations, warranties
and mutual agreements hereinafter set forth, the parties hereto agree as
follows:
 
ARTICLE 1


PURCHASE AND SALE


1.1 Purchase and Sale of Assets. Subject to the terms and conditions set forth
in this Agreement, Seller hereby agrees to sell, convey, transfer and assign to
Buyer, and Buyer hereby agrees to purchase from Seller at the Closing all of
Seller's right, title and interest in and to the assets which are comprised of
100% of the common stock of Elysium Internet, Inc. and the control of Elysium’s
domain names and web sites and all funds received by Elysium, free and clear of
any and all liens (such assets referred to collectively as the "Acquired
Assets").


1.2 Delivery of Acquired Assets. On the "Closing Date" as defined below, Seller
shall make available to Buyer all of the Acquired Assets at Buyer’s facilities
in Oldsmar, Florida, and anywhere else the Acquired Assets are located. Buyer
will assume full operating control of the Acquired Assets including all funds
received beginning on the Closing Date for any and all activities related to
Elysium Internet. The acquired domain names and web sites to be acquired are to
be provided to the Buyer on the Closing Date.


1.3 Closing Deliveries by Seller and Buyer. Without limiting the foregoing, on
the Closing Date,  Seller shall deliver to Buyer, duly executed by Seller, the
Acquired Assets as set forth in Section 1.2 above and a Bill of Sale and General
Assignment substantially in the form attached hereto as Exhibit A (the "Bill of
Sale").


1.4 Liabilities. Buyer shall be responsible for the Assumed Liabilities related
to the Acquired Assets and operation of Elysium Internet, Inc.


1.5 Closing. The closing of the transactions contemplated by this Agreement (the
"Closing") shall take place concurrently with the execution of this Agreement at
the offices of the Buyer, located at 300 State St., Suite 226, Oldsmar, Florida,
34677 (the "Closing Date").


1.6 Payment to Seller. The aggregate purchase price to be paid by Buyer to
Seller for the Acquired Assets (the "Purchase Price") shall be two million
dollars ($2,000,000) in stock and a note payable as follows:
·  
$1,500,000 Non-Internet Bearing Note. Payable in twelve equal payments beginning
30 days after the Buyer closes a financing of at lease $250,000. The note is
convertible into shares of the Buyer’s common stock in an event of default.



·  
250 shares of the Buyer’s preferred convertible stock to be named “Series B
Convertible Preferred Stock” upon acceptance by the Utah Secretary of State. The
preferred shares will convert into 60% of the issued and outstanding shares of
the Buyer’s common stock as of the date of the Seller’s first conversion notice.



ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except as disclosed as an inducement to Buyer to enter into this Agreement,
Seller hereby represents and warrants to Buyer, as follows:
 
2.1 Organization of Seller. Seller is a Nevada Corporation. Seller has all
requisite power and authority to own and use the properties owned and used by it
and to carry on his business as currently conducted. Seller is duly qualified or
licensed to do business and in good standing in each jurisdiction in which the
failure to be so qualified or licensed would have a Material Adverse Effect.


2.2 Authority. Seller has all requisite power and authority to enter into this
Agreement and the Bill of Sale, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the Bill of Sale and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of Seller, and no
further action is required on the part of Seller to authorize this Agreement and
the Bill of Sale and the transactions contemplated hereby and thereby. This
Agreement and the Bill of Sale constitute valid and binding obligations of
Seller, enforceable in accordance with their respective terms, except as such
enforceability may be limited by principles of public policy and subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.


2.3 No Conflict. The execution and delivery by Seller of this Agreement and the
Bill of Sale, and the consummation of the transactions contemplated hereby and
thereby, do not and will not conflict with or result in any violation of, or
default under, or give rise to a right of termination, cancellation,
modification or acceleration of any obligation or loss of any benefit (any such
event, a "Conflict") under (i) any provision of Seller's Articles of
Incorporation or Seller's Bylaws, each as currently in effect, (ii) any material
mortgage, indenture, lease, contract, covenant or other agreement, instrument or
commitment, permit, concession, franchise or license or any transferred contract
(each a "Material Contract" and collectively the "Material Contracts") to which
Seller or any of its properties or assets is subject, or (iii) any judgment or
any order or decree issued by a governmental entity, or to Seller's knowledge,
any other order or decree, statute, law, ordinance, rule or regulation
applicable to Seller or any of its properties or assets (tangible and
intangible).


2.4 Consents. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with any governmental entity, or a party to
any Material Contract with Seller (so as not to trigger any Conflict) is
required by or with respect to Seller in connection with the execution and
delivery of this Agreement or the Bill of Sale or the consummation of the
transactions contemplated hereby or thereby.


2.5 Title to Properties. Seller has good and marketable title to the Acquired
Assets, free and clear of any liens.


2.6 Litigation. There is no action, suit, claim, proceeding, arbitration,
hearing, demand or cause of action or investigation of any nature pending or
threatened against Seller relating to the Acquired Assets, nor is there any
reasonable basis therefor. There is no investigation or other proceeding pending
or threatened relating to the Acquired Assets by or before any governmental
entity, nor is there any reasonable basis therefor. There are no judgments and
no orders or decrees issued by any governmental entity, and to Seller's
knowledge, there are no other orders or decrees, citations, fines or penalties
heretofore assessed against Seller affecting the Acquired Assets under any
foreign, federal, state or local law.


2.7 Compliance With Law. Seller has complied and is in compliance with all
applicable federal, state and local laws, statutes, licensing requirements,
rules and regulations, and judicial or administrative decisions applicable to
the Acquired Assets or the Assumed Liabilities. There is no order issued,
investigation or proceeding pending or, to Seller's knowledge, threatened, or
notice served with respect to any violation of any law, ordinance, order, writ,
decree, rule or regulation issued by any governmental entity applicable to the
Acquired Assets or the Assumed Liabilities.


2.8 Employee Matters.
(a) Seller is not a party to, and there does not otherwise exist, any agreements
with any labor organization or collective bargaining or similar agreement with
respect to its employees. Seller is not a party to any outstanding contract,
commission agreement, settlement agreement, or compensation agreement with any
employee. To the knowledge of Seller, there are no complaints, grievances,
arbitrations, employment-related proceedings or administrative proceedings,
either pending or threatened orally or in writing, involving any employee;
during the past five years, the business has not suffered or sustained any labor
dispute resulting in any work stoppage and no such work stoppage is, to the
knowledge of Seller, threatened.
 
(b) There is no litigation brought by any of Seller’s employees currently
pending against Seller in any municipal, state or federal court or agency.
 
ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF BUYER
 
As an inducement to Seller to enter into this Agreement, Buyer hereby represents
and warrants to Seller:
 
3.1 Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of Utah. Buyer has all requisite
corporate power and authority to own and use the properties owned, if any, and
used by it and to carry on its business as currently conducted and as currently
contemplated to be conducted. Buyer is duly qualified or licensed to do business
and in good standing in each jurisdiction in which the failure to be so
qualified or licensed would have a Material Adverse Effect.


3.2 Authority. Buyer has all requisite corporate power and authority to enter
into this Agreement and the Bill of Sale, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Bill of Sale and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of Buyer, and no
further action is required on the part of Buyer to authorize this Agreement or
the Bill of Sale and the transactions contemplated hereby or thereby. This
Agreement and the Bill of Sale have been duly executed and delivered by Buyer
and constitute the valid and binding obligations of Buyer, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by principles of public policy and subject to the laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies.


3.3 No Conflict. The execution and delivery of this Agreement and the Bill of
Sale to which Buyer is a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not conflict with, or result in
any violation of, or default under, or give rise to a Conflict under (i) any
provision of Buyer's Articles of Incorporation or Buyer's Bylaws, each as
currently in effect, (ii) any Material Contract to which Buyer or any of its
properties or assets are subject, or (iii) any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Buyer or its properties or
assets.


3.4 Consents. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any governmental entity, or any third
party, including a party to any Material Contract with Buyer (so as not to
trigger any Conflict), is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement or the Bill of Sale or the
consummation of the transactions contemplated hereby or thereby.


3.5 Compliance with Laws. To Buyer's knowledge, Buyer has complied with, is not
in violation of, and has not received any notices of violation with respect to,
any foreign, federal, state or local statute, law or regulation with respect to
the conduct or operation of its business.


ARTICLE 4


COVENANTS AND AGREEMENTS


4.1 Additional Documents and Further Assurances.
 
(a) Each party hereto, at the request of another party hereto, shall execute and
deliver such other instruments and do and perform such other acts and things as
may be reasonably necessary or desirable for effecting completely the
consummation of this Agreement and the transactions contemplated hereby.
 
(b) Following the Closing, Seller will afford Buyer, its counsel and its
accountants, during normal business hours, reasonable access to the books,
records and other data, if any, relating to the Acquired Assets in Seller's
possession with respect to periods prior to the Closing and the right to make
copies and extracts there from, to the extent that such access may be reasonably
required by Buyer in connection with: (i) the preparation of tax returns; (ii)
compliance with the requirements of any governmental entity; and (iii) in
connection with any actual or threatened action or proceeding by a third party.
 
4.2 Taxes.
 
(a) To the extent relevant to the Acquired Assets, each party shall (i) provide
the other with such assistance as may reasonably be required in connection with
the preparation of any tax return and the conduct of any audit or other
examination by any taxing authority or in connection with judicial or
administrative proceedings relating to any liability for taxes and (ii) retain
and provide the other with all records or other information that may reasonably
be relevant to the preparation of any tax return, or the conduct of any audit or
examination, or other proceeding relating to taxes for so long as the applicable
statute of limitations has not expired. Seller shall provide Buyer with copies
of all documents, including prior years' tax returns, supporting work schedules
and other records or information with respect to all sales, use, property and
employment tax returns, absent the receipt by Seller of the relevant tax
clearance certificates. The parties hereto agree to keep all such information
confidential.
 
4.3 Bulk Sales. Seller covenants to pay all of its vendors in accordance with
the terms of its obligations. Seller represents that such transfer of the
Acquired Assets is not a fraudulent conveyance.
 
ARTICLE 5


SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION


5.1 Survival of Representations, Warranties and Covenants. The representations,
warranties and covenants of Seller contained in this Agreement, or in any
certificate or other instrument delivered pursuant to this Agreement, shall
terminate on the one year anniversary of the Closing Date. The representations,
warranties and covenants of Buyer contained in this Agreement, or in any
certificate or other instrument delivered pursuant to this Agreement, shall
terminate on the one year anniversary of the Closing Date.


5.2 Indemnification.
 
(a) Seller hereby agrees to indemnify and hold harmless Buyer, its affiliates,
officers, directors, counsel, employees and agents from and against any and all
losses, liabilities, damages, demands, claims, suits, actions, judgments or
causes of action, assessments, costs and expenses, including, without
limitation, interest, penalties, reasonable attorneys' fees, any and all
expenses incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation (collectively, "Damages"),
asserted against, resulting to, imposed upon, or incurred or suffered by Seller,
its affiliates, officers, directors, employees or agents, directly or
indirectly, as a result of or arising from any of the following claims
(collectively,  the "Buyer Indemnifiable Claims"):
 
(i)   any inaccuracy in or breach or nonfulfillment of any of the
representations, warranties, covenants or agreements made by Buyer in this
Agreement and the Bill of Sale;
(ii)  any Assumed Liabilities; and
(iii) any Claim by any person or entity for brokerage or finders' fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such person or entity directly or indirectly with
Buyer or any of its officers, directors or employees in connection with any of
the transactions contemplated by the Agreement or the Bill of Sale.
 
5.3 Limitation on Liability.
 
Notwithstanding anything to the contrary set forth in this Agreement or the Bill
of Sale and except as expressly stated otherwise below, Buyer shall not be
liable for any amounts with respect to any inaccuracy in or breach or
nonfulfillment of any representations, warranties, covenants or agreements set
forth in this Agreement or the Bill of Sale. Notwithstanding the foregoing, the
Seller may seek indemnification for claims of fraud or willful misconduct and
claims related to the Assumed Liabilities. Notwithstanding the foregoing, in no
event shall Buyer's liability with respect to any inaccuracy in or breach or
nonfulfillment of any representations, warranties, covenants or agreements
(except for any liability arising out of Buyer's fraud or willful misconduct and
the Assumed Liabilities) set forth in this Agreement or the Bill of Sale exceed
$50,000 in the aggregate.
 
ARTICLE 6


GENERAL


6.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by certified mail (return receipt requested) or sent
via nationally recognized overnight delivery service to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice:


(a)      if  to  Buyer,  to:
          US Biodefense, Inc.
          Attention:  Scott  Gallagher
          300 State St., Suite 226
          Oldsmar, Florida
 
(b)     if  to  Seller,  to:
          FTS Group, Inc.
          Attention: David Rasmussen
          300 State Street East, Suite  226
          Oldsmar, Florida 34677
 
 

 
Notices sent via certified mail shall be deemed effective three postal days
after deposit in the U.S. mail and those sent via overnight delivery shall be
deemed effective upon receipt or refusal.
 
6.2 Entire Agreement. This Agreement, the Bill of Sale and Exhibits hereto, (i)
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings both written
and oral, among the parties with respect to the subject matter hereof; (ii) are
not intended to confer upon any other person any rights or remedies hereunder;
and (iii) shall not be assigned by operation of law or otherwise.


6.3 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.


6.4 Amendment. This Agreement may be amended by the parties hereto at any time
by execution of an instrument in writing signed on behalf of each of the parties
hereto.


6.5 Extension; Waiver. At any time prior to the Closing, Buyer, on the one hand,
and Seller, on the other hand, may, to the extent legally allowed, (i) extend
the time for the performance of any of the obligations of the other party
hereto, (ii) waive any inaccuracies in the representations and warranties made
to such party contained herein or in any document delivered pursuant hereto, and
(iii) waive compliance with any of the agreements or conditions for the benefit
of such party contained herein. Any agreement on the part of a party hereto to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such party. A waiver by a party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty will not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by any party of the
performance of any act will not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time.


6.6 Dispute Resolution and Applicable Law.
 
(a) The parties shall attempt in good faith to resolve any dispute arising out
of or relating to this Agreement. In particular, those executives of the
respective parties who have authority to settle the controversy and have direct
responsibility for administration of the relationships established pursuant to
this Agreement shall attempt in good faith to negotiate a settlement pursuant to
the following process:
 
(b) Any party having a dispute or claim shall give the other party written
notice stating the nature of the dispute in reasonable detail. Within ten
business days after delivery of the notice, the receiving party shall submit to
the other a written response also in reasonable detail. Within ten business days
after delivery of the written response, decision-makers from both parties shall
meet (in person or by telephone) at a mutually acceptable time and place
(including telephonic conference), and thereafter as often as they reasonably
deem necessary, to attempt to resolve the dispute. All reasonable requests for
information made by one party to the other shall be honored.
 
(c) If the matter has not been resolved by the persons referred to above within
ten days of the first meeting of such persons, the dispute shall be referred to
more senior executives of each party who have authority to settle the dispute
and who shall likewise meet (in person or by telephone) to attempt to resolve
the dispute. If after such 10 day period the dispute remains unresolved, the
parties shall participate in a mediation conducted by a mutually agreed upon
mediator. If the parties resolve such dispute either alone or with the aid of
the mediator, such resolution shall be binding on the parties and a settlement
agreement shall be signed by each party.
 
(d) In the event the parties are unable to resolve such dispute following the
mediation procedures provided in Section 6.6(c), either party may avail itself
of any remedies available to it, whether at law or in equity, including recourse
to any court of competent jurisdiction. Each party shall have the right to apply
to a court of competent jurisdiction at any time for a temporary restraining
order, preliminary injunction, or other interim or conservatory relief, as
necessary, notwithstanding any informal dispute resolution procedures herein.
 
(e) In connection with any court proceeding relating to this Agreement or any
Ancillary Agreement, Buyer and Seller hereto irrevocably waive any jury trial.
 
(f) The parties hereto each agree to the jurisdiction of any state or federal
court sitting in the State of Florida and waive personal service of any and all
process upon it, and consent that all services of process be made as provided
herein and directed to it at its address as set forth in Section 6.1, and
service so made shall be deemed to be completed when received. The parties
hereto each waive any objection based on forum non convenience and waive any
objection to venue of any action instituted hereunder. Nothing in this paragraph
shall affect the right of the parties hereto to serve legal process in any other
manner permitted by law.
 
6.7 Construction.
 
(a) For purposes of this Agreement, whenever the context requires: the singular
number will include the plural, and vice versa; the masculine gender will
include the feminine and neuter genders; the feminine gender will include the
masculine and neuter genders; and the neuter gender will include the masculine
and feminine genders.
 
(b) Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party will not be applied in the construction or
interpretation of this Agreement.
 
(c) As used in this Agreement, the words "include" and "including" and
variations thereof will not be deemed to be terms of limitation, but rather will
be deemed to be followed by the words "without limitation.
 
6.8 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE TO FOLLOW]

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Asset Purchase Agreement has been executed by the
parties hereto as of the date first above written.
 


SELLER
FTS Group, Inc.






By:_/s/ David Rasmussen___
David Rasmussen
Its: Chief Operating Officer and Director
Date: April 4, 2008

 


 
BUYER
US Biodefense, Inc.






By:_/s/ Scott Gallagher_____
           Scott Gallagher
Its: Chief Executive Officer and Director
Date: April 4, 2008












 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


DOCUMENT OF TRANSFER / BILL OF SALE


This bill of sale (this "Bill of Sale"), dated April 4, 2008, is made and
entered into by and among FTS Group, Inc., a Nevada Corporation  ("Seller"), and
US Biodefense, Inc., a Utah Corporation ( the "Purchaser").
 
WHEREAS:
 
Seller desires to sell, assign and transfer to Purchaser, and Purchaser desires
to purchase and acquire from Seller, all of Seller's right, title and interest
in and to each of the assets listed in Exhibit A (collectively, the "Purchased
Assets"), on the terms and subject to the conditions set forth in this Bill of
Sale.
 
Agreements:
 
In consideration of the mutual covenants and agreements set forth in this Bill
of Sale, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1. Transfer of Assets. Seller hereby sells, assigns and transfers to Purchaser
and its successors and assigns all of Seller's right, title and interest in and
to each and all of the Purchased Assets, free and clear of all encumbrances.


2. No Reservations or Qualifications. The Purchased Assets that are being sold,
assigned and transferred by this Bill of Sale are being sold, assigned and
transferred to Purchaser without reservation or qualification, and Seller hereby
agrees to defend the sale, assignment and transfer of the Purchased Assets made
hereby to Purchaser against all persons and entities lawfully claiming the whole
or any part thereof.


3. Further Assurances. Seller hereby covenants and agrees with Purchaser that it
shall, at any time and from time to time, upon written request, duly execute and
deliver all such documents, instruments, forms and authorizations as may be
necessary for Seller to vest title in and to each and all of the Purchased
Assets in Purchaser and to validly sell, assign and transfer to Purchaser all of
Seller's right, title and interest in and to each and all of the Purchased
Assets and to otherwise give effect to the terms hereof, including any and all
consents to, and releases with respect to, such sale, assignment and transfer as
may be required.


4. Miscellaneous. This Bill of Sale shall be governed by the internal
substantive laws of the United States of America and the State of Florida, and
it shall be deemed to have been executed within the State of Florida. All of the
terms and provisions of this Bill of Sale shall be binding upon, and shall inure
to the benefit of, each of the parties hereto and their respective successors
and assigns. If any provision of this Bill of Sale is found to be invalid by any
court having competent jurisdiction, the invalidity of such provision shall not
affect the validity of the remaining provisions of this Bill of Sale, which
shall remain in full force and effect. Any and all disputes arising under or
concerning this Bill of Sale must be brought in the state or federal courts
sitting in the State of Florida, and each party hereby consents to the exercise
of jurisdiction by such courts over any such disputes. No waiver of any term of
this Bill of Sale shall be deemed a further or continuing waiver of such term or
any other term. Any changes to this Bill of Sale must be made in writing, signed
by an authorized representative of each party hereto.


5. Notices. All notices or other communications which are required or may be
given hereunder shall be in writing and shall be deemed to be sufficient if
delivered personally, telecopied, sent by nationally-recognized, overnight
courier or mailed by registered or certified mail (return receipt requested),
postage prepaid, to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):


If to Seller:
FTS Group, Inc.
Attn: David Rasmussen/COO
300 State St., Suite 226,
Oldsmar, Florida, 34677


If to Purchaser:
US Biodefense, Inc.
Attn: Scott Gallagher/CEO
300 State St., Suite 226,
Oldsmar, Florida, 34677
 
All such notices and other communications shall be deemed to have been given and
received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by telecopy, on the date of such delivery (if sent
on a business day, or if sent on other than a business day, on the next business
day after the date sent), (iii) in the case of delivery by
nationally-recognized, overnight courier, on the business day following
dispatch, and (iv) in the case of mailing, on the third business day following
such mailing.
 
IN WITNESS WHEREOF, Seller and Purchaser have caused this Bill of Sale to be
executed and delivered by their respective duly authorized representatives as of
the date first written above.
 


"PURCHASER"
 US Biodefense, Inc., a Utah Corporation






By:_______________________
Name: Scott Gallagher/CEO




"SELLER"
FTS Group, Inc., a Nevada Corporation






By:_______________________
Name: Scott Gallagher/CEO




"WITNESS"






By:_______________________
Name: David R. Rasmussen













 
 

--------------------------------------------------------------------------------

 
